significant index number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar re dear taxpayer dollar_figurex dollar_figurey dollar_figurez this is in response to a request for a private_letter_ruling dated date as supplemented by correspondence dated date submitted by your authorized representative your request involves the applicability of sec_415 of the internal_revenue_code 'it he code to certain contributions to an employee_stock_ownership_plan esop your authorized representative has submitted the following facts and representations in support of this request facts and representations the taxpayer elected to be treated as an s_corporation for federal_income_tax purposes effective as of date the taxpayer files its income_tax returns on i rs form_1120s and an annual return for the esop on form_5500 on a calendar_year basis in both cases effective as of date the taxpayer established the plan an esop as described in section 497s e of the code the taxpayer has been profitable every year since its founding it is well managed and operates with a high degree of efficiency employee turnover is low although the taxpayer is relatively small it has consistently generated more cash_flow than is required for the plan to purchase percent of the taxpayer's stock and satisfy its repurchase obligations under the plan the plan was last amended and restated effective january t the plan's related trust is exempt from tax under sec_501 a of the code the most recent irs determination_letter applies to the plan as amended and restated effective date from through the plan purchased the taxpayer's shares in transactions from the taxpayer's sale shareholder in the last of these transactions the remaining shares held by this shareholder were purchased by the plan using the proceeds of a loan exempt under sec_4975 of the code this exempt loan was fully repaid as of december as a result the plan now owns of the taxpayer with all of the taxpayer's shares allocated to the accounts of the plan's participants the taxpayer's stock held in the plan constitutes all of the taxpayer's stock issued and outstanding the taxpayer's business does not incur significant capital expenditures or require significant cash reserves in relation to its earnings as of december the taxpayer had dollar_figurex of cash on hand of which the taxpayer's board_of directors the board has determined approximately dollar_figurey is necessary for the reasonable needs of the taxpayer's business the board has determined that it would not be in the interest of the taxpayer to retain cash that far exceeds the reasonable_needs_of_the_business as a consequence the taxpayer proposes to make s_corporation distributions as described in sec_1368 of the code of dollar_figurez to the plan an amount which will not exceed the taxpayer's accumulated_adjustments_account as described in sec_1368 of the code allowing the taxpayer to retain as cash on hand an amount that is necessary to meet its reasonable business needs the distribution would be allocated to the participants of the plan based on the number of shares of taxpayer stock allocated to each participant on the record_date for the distribution requested ruling a ruling has been requested that no part of the proposed s_corporation distributions with respect to the taxpayer stock will constitute or be treated as an annual_addition as described in sec_415 of the code to accounts of participants of the plan applicable law sec_401 a of the code provides that a_trust created or organized in the united_states and forming part of a stock bonus pension or profit-sharing_plan of an employer for the exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust under this section if certain requirements are met sec_415 of the code provides in pertinent part that a_trust which is part of a pension profit-sharing or stock_bonus_plan will not constitute a qualified_trust under sec_401 a of the code if in the case of a defined_contribution_plan contributions and other additions under the plan with respect to any participant for any taxable_year exceed the limitation of sub sec_415 of the code sec_415 of the code provides that contributions and other additions with respect to a participant exceed the limitations of this subsection if when expressed as an annual_addition as defined below such annual_addition is greater than the lesser_of a dollar_figure or percent of the participant's_compensation sec_415 of the code provides for cost-of-living adjustments to certain limitations described in sec_415 of the code accordingly the limitation under sec_415 currently stands at dollar_figure for limitation years ending in sec_415 of the code defines an annual'addition as the sum for any year of employer contributions employee contributions and forfeitures sec_4975 of the code defines an esop as a defined_contribution_plan which is a stock_bonus_plan which is qualified or a stock bonus and a money purchase plan both of which are qualified under sec_401 a and which are qualified under code sec_401 a and which are designed to invest primarily in qualifying employer_securities sec_1_415_c_-1 b of the income_tax regulations the regulations provides that the commissioner may in appropriate cases considering all of the facts and circumstances treat transactions between the plan and the employer or certain allocations to participant accounts as giving rise to annual_additions analysis and conclusion the facts and circumstances of the present case do not support the recharacterization of these s_corporation distributions as annual_additions under the authority of sec_1 c -1 b of the regulations i nstead these amounts constitute distributions of earnings to the taxpayer's shareholders and not contributions or other additions with respect to participants of the esop therefore the proposed s_corporation distributions to the esop are not employer contributions employee contributions or forfeitures and hence do not fall within the definition of annual_additions as defined in sec_415 of the code accordingly we conclude with respect to your requested ruling that the proposed s_corporation distributions made by the taxpayer with regard to the taxpayer's stock held ' in the plan's participant accounts will not constitute annual_additions within the meaning of sec_415 of the code this ruling assumes that the plan is qualified under sec_401 a of the code and its related trust exempt from taxation under sec_501 a of the code at all times relevant to this transaction it also assumes that the plan meets the requirements of sec_4975 of the code this ruling is directed only to the taxpayer that requested it sec_611 k of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to your authorized representatives pursuant to a power_of_attorney form on file in this office if you have any questions regarding this matter please contact at sincerely yours david m ziegler manager employee_plans actuarial group cc
